Case 2:19-cv-13765-KM-JBC Document 30 Filed 04/09/20 Page 1 of 3 PageID: 264



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


JOSEPH ROZWOOD, individually and           2:19-cv-13765-KM-JBC
on behalf of all similarly situated
individuals,

                    Plaintiff,

              vs.

ADP, INC.,

                    Defendant.


                    NOTICE OF VOLUNTARY DISMISSAL

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiff Joseph

Rozwood hereby gives notice that the above-captioned action is voluntarily

dismissed with prejudice as to his individual claims and without prejudice as to the

putative class claims.

Dated: April 9, 2020                Respectfully submitted,



                                    Thomas Anapol, Esq.
                                    ANAPOL WEISS
                                    1040 N. Kings Highway, Suite 304
                                    Cherry Hill, NJ 08034
                                    Telephone: (215) 735-1130
                                    Fax: (215) 875-7707
                                    tanapol@anapolweiss.com
                                    Local Counsel for Plaintiff
Case 2:19-cv-13765-KM-JBC Document 30 Filed 04/09/20 Page 2 of 3 PageID: 265



                                 Jacob R. Rusch (MN Bar No. 391892)*
                                 *Pro Hac Admitted
                                 JOHNSON BECKER, PLLC
                                 444 Cedar Street, Suite 1800
                                 Saint Paul, Minnesota 55101
                                 Telephone: (612) 436-1800
                                 Fax: (612) 436-1801
                                 jrusch@johnsonbecker.com
                                 Trial Attorneys for Plaintiff




                                     2
Case 2:19-cv-13765-KM-JBC Document 30 Filed 04/09/20 Page 3 of 3 PageID: 266



                          CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of April 2020, a copy of the foregoing

Notice of Voluntary Dismissal was electronically filed with the Clerk of Court

using the CM/ECF system. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.


Dated: April 9, 2020                          By: /s/
